Citation Nr: 0840160	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-41 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
cheekbone fracture.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from May 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The record reflects that the veteran requested a Travel Board 
hearing before a Veterans Law Judge, but that he subsequently 
cancelled the hearing request.

The issues of entitlement to service connection for hepatitis 
C and residuals of a head injury are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran received an injury to the left cheekbone while on 
active duty and suffers from current residuals of that 
injury.  


CONCLUSION OF LAW

Service connection is warranted for minimal tenderness and 
slight diminished sensation as a residual of a left cheek 
bone fracture.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this decision, the Board grants service connection for 
residuals of a left cheekbone fracture which represents a 
complete grant of the benefit sought on appeal.  See Barrera 
v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  Thus, no discussion of VA's 
duties to notify and assist is required with respect to this 
issue.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service during peacetime.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The service treatment records show that the veteran was 
assaulted during an altercation and suffered trauma to his 
left cheek.  On discharge examination, it was noted that the 
veteran had a fractured left cheek.

The veteran testified at an October 2006 RO hearing that his 
left cheekbone area still hurt from the initial injury in 
service.

On VA examination in March 2007, the veteran complained of 
pain and numbness further down and laterally on the left 
cheek.  On examination, there was minimal tenderness over the 
medial zygomatic arch, with no scar, palpable abnormality, or 
facial asymmetry.  There was slight diminished sensation to 
light touch immediately over the medial zygomatic arch with 
no other loss of sensation to the face.

The evidence shows that the veteran fractured his left cheek 
during service.  On VA examination in March 2007, there was 
minimal tenderness with slight diminished sensation along the 
zygomatic arch.  Accordingly, service connection is granted 
for residuals of a left cheek bone fracture.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Service connection for minimal tenderness and slight 
diminished sensation as a residual of a left cheek bone 
fracture is granted.


REMAND

The veteran's claims for service connection for hepatitis C 
and for residuals of a head injury warrant further 
development.

The veteran testified at an October 2006 RO hearing that he 
applied for disability benefits from the Social Security 
Administration (SSA), but that the claim was denied.  He 
stated that he was in the process of appealing that decision.  
The record, however, does not currently contain copies of any 
medical records held by SSA.  As the RO has not yet attempted 
to obtain the SSA disability determinations and the 
underlying medical records, the Board finds that the 
veteran's appeal needs to be remanded in order that these 
records may be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c); see also Tetro v. Gober, 14 Vet. App. 100, 110 
(2000). 

Moreover, with regard to the head injury claim, the veteran 
contends that he currently suffers from seizures as a result 
of experiencing head trauma during service.  The service 
treatment records document various injuries from two separate 
assaults during service.

The evidence also indicates that in January 2006, the veteran 
had an episode of confusion, generalized weakness, and ataxia 
which was thought to represent encephalopathy secondary to 
hepatitis C medications, although this was considered to be 
an unusual complication.  The veteran also developed seizures 
at that time.

In a November 2006 letter, the veteran's private neurologist 
opined that the veteran's seizures were related to his head 
injury during service.  A March 2007 VA examiner, however, 
felt that it would be difficult to determine any residuals 
from the head trauma and separate these residuals from the 
veteran's episode of presumed toxic encephalopathy in January 
2006.  The examiner suggested obtaining skull x-rays and an 
electroencephalogram (EEG).  An EEG was performed in April 
2007 and skull x-rays were performed in March 2007; however, 
it does not appear that the reports were sent to an examiner 
for evaluation and an etiology opinion.  Thus, the Board 
finds that further examination and medical opinion is needed 
to resolve the claim for service connection for residuals of 
a head injury.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2007); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain and 
associate with the claims file copies of 
the veteran's records regarding SSA 
disability benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

2.  Schedule the veteran for an 
appropriate examination with regard to his 
claim for service connection for residuals 
of head injury.  The examiner should 
review the claims file with particular 
attention to the March 2007 VA examination 
report and the results from the 2007 skull 
x-rays and EEG, and clarify a current 
diagnosis concerning any residuals of a 
head injury, to include seizures.  The 
examiner should opine as to whether it is 
at least as likely as not (i.e. a 50% or 
greater likelihood) that any current 
residuals, to include seizures, are 
related to a head injury in service.  Any 
opinion given must be supported by a 
rationale.

3.  Then, review the evidentiary record 
and readjudicate the veteran's claims for 
entitlement to service connection for 
hepatitis C and for residuals of a head 
injury.  If the benefits sought are not 
granted to the veteran's satisfaction, 
issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


